

115 HR 2863 IH: Land and National Park Deferred Maintenance Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2863IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on the Budget, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for consistent and reliable authority and funding to meet conservation and deferred
			 maintenance needs affecting lands under the administrative jurisdiction of
			 the Department of the Interior and the Department of Agriculture, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Land and National Park Deferred Maintenance Act or the LAND Act. 2.Land and Water Conservation Fund (a)ReauthorizationSection 200302 of title 54, United States Code, is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking September 30, 2018,  and inserting September 30, 2024; and (2)in paragraph (1) of subsection (c), by striking September 30, 2018, and inserting September 30, 2024.
 (b)FundingSection 200303 of title 54, United States Code, is amended to read as follows:  200303.Funding (a)Funding for fiscal years 2018 through 2024From amounts covered into the fund under section 200302 of this chapter—
 (1)$450,000,000 in each fiscal year shall be available for expenditure to carry out the purposes of this Act, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated Appropriations Act, 2017 (Public Law 115–31)); and
 (2)the remainder of amounts covered into the fund shall be available subject to appropriations, which may be made without fiscal year limitation.
 (b)UsesAmounts made available for obligation or expenditure from the fund may be obligated or expended only as provided in this chapter..
 (c)Allocation and uses of fundsSection 200304 of title 54, United States Code, is amended— (1)by striking There and inserting (a) In General.—There; and
 (2)by striking the second sentence and inserting the following:  (b)AllocationOf amounts appropriated or expended from the Fund—
 (1)$180,000,000 shall be used for Federal purposes under section 200306; (2)$220,000,000 shall be used—
 (A)to provide financial assistance to States under section 200305; (B)for the Forest Legacy Program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c);
 (C)for the American Battlefield Protection Program established under chapter 3081; and (D)for cooperative endangered species grants authorized under section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535); and
 (3)remaining appropriations or expenditures shall be used for activities described under paragraphs (1) and (2).
 (c)PrioritiesThe President shall, as part of the President’s annual budget submission to Congress, submit to Congress detailed account, program, and project allocations for funds made available under paragraph (b)(1). Acts of appropriation may provide alternate allocations for such amounts.
 (d)Prohibition on use of eminent domainNo funds made available to a State under this Act may be used for the acquisition of land, water, or an interest in land or water by eminent domain..
 (d)Recreation accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of amounts appropriated or expended under this chapter in each fiscal year shall be made available for the fiscal year for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes.
					.
 (e)Conforming amendmentsIn title 54, United States Code— (1)in section 200302, paragraph (3) of subsection (c) is amended by inserting or otherwise expended after Congress;
 (2)in section 200304— (A)the first sentence is amended by inserting or expenditures after appropriations; and
 (B)the second sentence is amended by inserting or expenditures after appropriations; (3)in section 200305—
 (A)the matter preceding paragraph (1) of subsection (b) is amended by inserting or otherwise provided after appropriated; (B)paragraph (1) of subsection (b) is amended by inserting expenditures after appropriations; and
 (C)paragraph (2) of subsection (b) is amended by inserting expenditure after appropriation; and (4)in section 200306—
 (A)paragraph (1) is amended by inserting or expended after appropriated; (B)in paragraph (2), subparagraph (B)(ii) is amended by inserting or expended after appropriated;
 (C)paragraph (4) is amended by inserting or expenditures after appropriations each time it appears; and (D)subsection (b) is amended by inserting or expenditures after Appropriations each time it appears.
 (f)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:
				
					
						200303. Funding..
			3.National Park Service Maintenance and Revitalization Conservation Fund
 (a)In generalThere is hereby established in the Treasury a special account to be known as the National Park Service and Related Agencies Maintenance and Revitalization Conservation Fund. (b)Availability of FundsFor each of fiscal years 2018 through 2024, $450,000,000 shall be available for expenditure to carry out the purposes of this Act, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund. Amounts from the Fund shall not be used for the acquisition of land or interests in land.
 (c)DepositsAt the beginning of each applicable fiscal year, there shall be deposited in the Fund $450,000,000 from mineral revenues due and payable to the United States that are not otherwise credited, covered, or deposited under Federal law.
 (d)Department of the InteriorOf funds made available under subsection (b) each fiscal year, the Secretary of the Interior shall use the following amounts for high priority deferred maintenance needs that support critical infrastructure and visitor services:
 (1)$25,000,000 for Federal land under the administrative jurisdiction of the United States Fish and Wildlife Service.
 (2)$25,000,000 for Federal land under the administrative jurisdiction of the Bureau of Land Management.
 (3)$375,000,000 for Federal land under the administrative jurisdiction of the National Park Service. (e)Department of AgricultureOf funds made available under subsection (b) each fiscal year, the Secretary of Agriculture shall use $25,000,000 for Federal land under the administrative jurisdiction of the Forest Service for high priority deferred maintenance needs that support critical infrastructure and visitor services.
 4.OffsetIt is the sense of Congress that the costs of carrying out this Act should be offset. 